Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This is a response to the amendment filed on 10/13/21.  The applicant argument regarding De Luis et al. is not persuasive; therefore, all the rejections based on De Luis et al. is retained and repeated for the following reasons.

Summary of claims

Claims 1-20 are remain pending in the application.
Claims 1-12 and 16-21.
Claims 13-15 are withdraw.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12 and 16-21 rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Luis et al. (US Pub. 2014/0274231).

As to claims 1 the prior art teach cover (201, 220, 230) for removably attaching to a mobile device (101, 117) with an antenna (118), comprising: 

a battery (204), which is configured to provide electrical supply power (see fig 1A-1C paragraph 0025-0026; especially, Du Luis et al. teach a battery (204), which is configured to provide electrical supply power as fig 1A-1C paragraph 0025), 

an electrical contacting element (205, 206, 211), which is configured to electrically couple the battery (204) to the antenna (118) of the mobile device (101, 117) (see fig 1-4 paragraph 0025-0033 and background; especially, Du Luis et al. teach an electrical contacting 

and a blocking filter (207), which is coupled between the electrical contacting element (205, 206, 211) and the battery (204) and which is configured to block RF signals from the electrical contacting element (205, 206, 211) to the battery (204) and to allow transmission of the electrical supply power between the battery (204) and the electrical contacting element (205, 206, 211) (see fig 1-7 paragraph 0033-0045 and summary; especially, Du Luis et al. teach a blocking filter (207), which is coupled between the electrical contacting element (205, 206, 211) and the battery (204) and which is configured to block RF signals from the electrical contacting element (205, 206, 211) to the battery (204) and to allow transmission of the electrical supply power between the battery (204) and the electrical contacting element (205, 206, 211) as fig 1-7 paragraph 0034-0044 and summary).

As to claim 2 the prior art teach comprising a fixation device, which is configured to fix the cover (201, 220, 230) to the mobile device (101, 117) and which comprises at least a first fixation element (202, 203), which is configured to fixate the cover (201, 220, 230) to the mobile device (101, 117) via a first lateral surface of the mobile device (101, 117), and a second fixation element (202, 203), which is configured to fixate the cover (201, 220, 230) to the mobile device (101, 117) via a second lateral surface of the mobile device (101, 117), especially wherein the second lateral surface is opposite to the first lateral surface (see fig 1-5 paragraph 0024-0031).

As to claim 3, the prior art teach wherein the electrical contacting element (205, 206, 211) comprises a first electrical contact (205, 206) which is coupled to a positive output of the battery (204), and which is configured to electrically couple the battery (204) to a first antenna element (105, 106) of the antenna (118), and a second electrical contact (205, 206), which is coupled to a negative output of the battery (204), andwhich is configured to electrically couple the battery (204) to a second antenna element (105, 106) of the antenna (118) (see fig 3-8 paragraph 0042-0050 and background).

As to claim 4 the prior art teaches wherein the first fixation element (202, 203) comprises the first electrical contact (205, 206), and wherein the second fixation element (202, 203) comprises the second electrical contact (205, 206) (see fig 1-5 paragraph 0028-0034).

 As to claim 5 the prior art teach wherein the blocking filter (207) comprises a low pass filter (208), which is configured to block RF signals and pass DC power from the battery (204) to the antenna (118) or vice versa (see fig 1-7 paragraph 0040-0050).

As to claim 6 the prior art teach comprising a battery management unit (210), which is electrically arranged between the battery (204) and the blocking filter (207), wherein the blocking filter (207) comprises a low frequency band pass filter (209), which is configured to block RF signals and DC power and pass low frequency signals to or from the battery management unit (210) (see fig 3-8 paragraph 0044-0054 and background).

As to claim 7, the prior art teach Mobile device (101, 117) comprising: 

a housing, an antenna (118), which is provided on the housing (see fig 1-3 paragraph 0024-0027), 

a radio frequency circuitry (107), which is configured to emit and receive RF signals via the antenna (118) (see fig 2-5 paragraph 0030-0039 and background), 

and a filter (108), which is configured to block dc power received via the antenna (118) from entering the RF circuitry and to allow transmission of the dc power between the antenna (118) and energy consuming elements of the mobile device (101, 117) (see fig 1-7 paragraph 0033-0045 and summary).

As to claim 8 the prior art teaches wherein the housing comprises at least two antenna (118) elements (105, 106) (see fig 1-4 paragraph 0028-0034).

As to claim 9 the prior art teach wherein the filter (108) comprises a low pass filter (110), which is configured to block RF signals and pass DC power to the energy consuming elements of the mobile device (101, 117) or vice versa (see fig 1-7 paragraph 0040-0050).

 As to claim 10 the prior art teach comprising a device battery management unit (112), which is electrically arranged between the blocking filter (207108) and the energy consuming elements and energy sources of the mobile device (101, 117), and wherein the filter comprises a low frequency band pass filter (111), which is configured to block RF signals and DC power and pass low frequency signals to or from the device battery management unit (112) (see fig 3-8 paragraph 0044-0054 and background).

As to claim 11 the prior art teach cover (201, 220, 230) for removably attaching to a mobile device (101, 117) with an antenna (118), comprising: 

a battery (204), which is configured to provide electrical supply power (see fig 1A-1C paragraph 0025), 

an electrical contacting element (205, 206, 211), which is configured to electrically couple the battery (204) to the antenna (118) of the mobile device (101, 117) (see fig 1-4 paragraph 0025-0033 and background), 

and a blocking filter (207), which is coupled between the electrical contacting element (205, 206, 211) and the battery (204) and which is configured to block RF signals from the electrical contacting element (205, 206, 211) to the battery (204) and to allow transmission of the electrical supply power between the battery (204) and the electrical contacting element (205, 206, 211) (see fig 1-7 paragraph 0033-0045 and summary).

As to claim 12, the prior art teach wherein the filter (108) comprises a high frequency band pass filter (109), which is configured to block all signals below a predetermined frequency and pass RF signals from the antenna (118) to a radio frequency circuitry (107) of the mobile device (101, 117) or vice versa(see fig 1-7 paragraph 0040-0050).

As to claim 16, the prior art teach further comprising a cover (201, 220, 230) for removably attaching to the mobile device (101, 117), comprising: 

a battery (204), which is configured to provide electrical supply power (see fig 1A-1C paragraph 0025), 

an electrical contacting element (205, 206, 211), which is configured to electrically couple the battery (204) to the antenna (118) of the mobile device (101, 117) (see fig 1-4 paragraph 0025-0033 and background), 

and a blocking filter (207), which is coupled between the electrical contacting element (205, 206, 211) and the battery (204) and which is configured to block RF signals from the electrical contacting element (205, 206, 211) to the battery (204) and to allow transmission of the electrical supply power between the battery (204) and the electrical contacting element (205, 206, 211) (see fig 1-7 paragraph 0033-0045 and summary).

As to claim 17 the prior art teaches comprising a fixation device, which is configured to fix the cover (201, 220, 230) to the mobile device (101, 117) and which comprises at least a first fixation element (202, 203), which is configured to fixate the cover (201, 220, 230) to the mobile device (101, 117) via a first lateral surface of the mobile device (101, 117), and a second fixation element (202, 203), which is configured to fixate the cover (201, 220, 230) to the mobile device (101, 117) via a second lateral surface of the mobile device (101, 117), especially wherein the second lateral surface is opposite to the first lateral surface (see fig 1-5 paragraph 0024-0031).

As to claim 18 the prior art teach wherein the electrical contacting element (205, 206, 211) comprises a first electrical contact (205, 206) which is coupled to a positive output of the battery (204), and which is configured to electrically couple the battery (204) to a first antenna element (105, 106) of the antenna (118), and a second electrical contact (205, 206), which is coupled to a negative output of the battery (204), and which is configured to electrically couple the battery (204) to a second antenna element (105, 106) of the antenna (118) (see fig 3-8 paragraph 0042-0050 and background).

As to claim 19 the prior art teach wherein the first fixation element (202, 203) comprises the first electrical contact (205, 206), and wherein the second fixation element (202, 203) comprises the second electrical contact (205, 206) (see fig 1-5 paragraph 0028-0034).

As to claim 20, the prior art teach wherein the blocking filter (207) comprises a low pass filter (208), which is configured to block RF signals and pass DC power from the battery (204) to the antenna (118) or vice versa (see fig 1-7 paragraph 0040-0050).

As to claim 21 the prior art teaches comprising a battery management unit (210), which is electrically arranged between the battery (204) and the blocking filter (207), wherein the blocking filter (207) comprises a low frequency band pass filter (209), which is configured to block RF signals and DC power and pass low frequency signals to or from the battery management unit (210) (see fig 3-8 paragraph 0044-0054 and background).

Remarks

Applicant’s response and remarks filed on 10/20/21 have been carefully reviewed. Applicant’s arguments have been fully considered but they are not persuasive. Key argument and their response related to the claims are listed as below:

Applicant contends that De Luis et al. do not describe “a battery (204), which is configured to provide electrical supply power” probes as claimed, Examiner respectfully disagrees.   The prior art De Luis et al. (US Pub. 2014/0274231) does teach a battery (204), which is configured to provide electrical supply power (see fig 1A-1C paragraph 0025-0026; especially, Du Luis et al. teach a battery (204), which is configured to provide electrical supply power as fig 1A-1C paragraph 0025).

Applicant contends that De Luis et al. do not describe “an electrical contacting element (205, 206, 211), which is configured to electrically couple the battery (204) to the antenna (118) of the mobile device (101, 117)” probes as claimed, Examiner respectfully disagrees.   The prior art De Luis et al. (US Pub. 2014/0274231) do teach an electrical contacting element (205, 206, 211), which is configured to electrically couple the battery (204) to the antenna (118) of the mobile device (101, 117) (see fig 1-4 paragraph 0025-0033 and background; especially, Du Luis et al. teach an electrical contacting element (205, 206, 211), which is configured to electrically couple the battery (204) to the antenna (118) of the mobile device (101, 117) as fig 1-4 paragraph 0026-0032 and background).

Applicant contends that De Luis et al. do not describe “a blocking filter (207), which is coupled between the electrical contacting element (205, 206, 211) and the battery (204) and which is configured to block RF signals from the electrical contacting element (205, 206, 211) to the battery (204) and to allow transmission of the electrical supply power between the battery (204) and the electrical contacting element (205, 206, 211)” probes as claimed, Examiner respectfully disagrees.   The prior art De Luis et al. (US Pub. 2014/0274231) do teach a blocking filter (207), which is coupled between the electrical contacting element (205, 206, 211) and the battery (204) and which is configured to block RF signals from the electrical contacting element (205, 206, 211) to the battery (204) and to allow transmission of the electrical supply power between the battery (204) and the electrical contacting element (205, 206, 211) (see fig 1-7 paragraph 0033-0045 and summary; especially, Du Luis et al. teach a blocking filter (207), which .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571-272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BINH C TAT/Primary Examiner, Art Unit 2851